MEMORANDUM **
Jorge Baltazar-Zuniga, a citizen of Mexico and legal permanent resident of the United States, petitions pro se for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“U”) order finding him inadmissible for alien smuggling, and denying his application for cancellation of removal. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and review for substantial evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s determination that Baltazar-Zuniga was removable and that his actions constituted alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i), because he “provided some form of affirmative assistance to the illegally entering alien.” Altamirano, 427 F.3d at 592.
We lack jurisdiction to review the IJ’s decision to deny Baltazar-Zuniga’s application for cancellation of removal as a matter of discretion. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (stating the court lacks jurisdiction to consider “all discretionary decisions involved in the cancellation of removal context, including the ultimate discretionary decision to deny relief.”); see also Ramadan v. Gonzales, 479 F.3d 646, 654-55 (9th Cir. 2007) (absent a legal or constitutional question, the court lacks jurisdiction to review agency discretionary determinations).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.